DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 2 (Fig. 5; Claims 1-20) in the reply filed on 11/18/2020 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US 20060038651).
Regarding Claim 1:
Mizushima teaches a coil component comprising: 
a body (1, Fig. 4; para 0047) including an internal coil (6, Fig. 3; para 0047) and having an upper surface  (U1, Drawing: 1) and a lower surface (L1, Drawing: 1) opposing each other in a thickness (T, Drawing: 1) direction 5thereof and a first end surface and a second (S1, Drawing: 1) end surface (S2, Drawing: 1) opposing each other in a length direction (L, Drawing: 1)  thereof; 
a first external electrode (4A, Fig. 3; para 0068) connected to a first end (6C, Fig. 4; para 0048) of the internal coil; and 
15A, Fig. 3; para 0068) connected to a second end (9, Fig. 4; para 0048) of 10the internal coil, 
wherein the first external electrode and the second external electrode are formed on a first side portion (not expressly labeled; i.e. left lower part of the body 1 in Fig. 4) of the lower surface of the body.

    PNG
    media_image1.png
    245
    392
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 4

Regarding Claim 2:
As applied to claim 1, Mizushima teaches wherein the first external electrode (4A) and the second external electrode (15A) protrude (construed from Fig. 3 and Drawing: 1) from the first side portion of the lower surface (L1) of the body and an outer portion of the first end surface (S1) of the body.  

Regarding Claim 10:
Mizushima teaches a coil component comprising: 
a body (1, Fig. 4; para 0047) including an internal coil (6, Fig. 3; para 0047) and having an upper surface (U1, Drawing: 1) and a lower surface (L1, Drawing: 1) opposing each other in a thickness direction (T, Drawing: 1) 5thereof and a first end surface (S1, Drawing: 1) and a second end surface (S2, Drawing: 1) opposing each other in a length direction (L, Drawing: 1) thereof; 
a first external electrode (4A, Fig. 3; para 0068) connected to a first end of the 
internal coil; and 
15A, Fig. 3; para 0068) connected to a second end of 10the internal coil, 
wherein the first external electrode and the second external electrode are formed on the first end surface (not expressly labeled; i.e. left lower part of the body 1 in Fig. 3) of the body

Regarding Claim 17:
Mizushima teaches a coil component comprising: 
an internal coil (6, Fig. 3; para 0047) shaped as a spiral around a central axis (7, in Fig. 3; para 0048) and having a first end and a second end disposed on a same side of the central axis (construed from Fig. 3); 
a body (1, Fig. 4; para 0047) enclosing the internal coil;  
a first external electrode (4, Fig. 3) connected to a first end of the 
internal coil and disposed on a first external surface of the body; and 
a second external electrode (15A, Fig. 3; para 0068) connected to a second end of the internal coil and disposed on the first external surface of the body, the second external electrode being disposed on the same side of the central axis as the first external electrode (construed from Fig. 3-4).

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sado et al. (US 20170092410).
This is a separate rejection where reference Sado is to reject claims 17-18.
Regarding Claim 17:
Sado teaches a coil component comprising: 
an internal coil (50, Fig. 1B; para 0063) shaped as a spiral around a central axis (not expressly labeled; i.e. center point of the coil 50 in Fig. 1A) and having a first end (56) and a second end (58) disposed on a same side of the central axis (construed from Fig. 1A); 
a body (40 and 20 formed the body in Fig. 1B; para 0068) enclosing the internal coil;  
a first external electrode (60, Fig. 1C; para 0064) connected to a first end of the 
29, Fig. 1C) of the body; and 
a second external electrode (62, Fig. 1C; para 0064) connected to a second end of the internal coil and disposed on the first external surface of the body, the second external electrode being disposed on the same side of the central axis as the first external electrode (construed from Fig. 1C).

Regarding Claim 18:
As applied to claim 17, Sado teaches further comprising a dummy (64, Fig. 1C; para 0068) electrode disposed on the first external surface on an opposite side of the central axis as the first and second ends of the internal coil.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima in view of Hayashi et al. (US 20180315542 A1).
Regarding Claim 3:
As applied to claim 2, Mizushima teaches external electrode protruding from lower surface of the body.
Mizushima does not teach a dummy external electrode protruding from a other side portion of the lower surface of the body opposing the first side portion 
and an outer portion of the second end surface of the body, as claimed.
	However, Hayashi teaches a dummy external electrode (60a or 60b, Fig. 8B; para 0094) protruding from a other side portion of the lower surface (Fig. 8A-8B, lower surface of the core 10 in Fig. 8B) of the body opposing the first left side of 10 in Fig. 8B) and an outer portion of the second end surface (right side of 10 in Fig. 8B) of the body.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dummy external electrode protruding from a other side portion of the lower surface of the body opposing the first side portion and an outer portion of the second end surface of the body to improve durability against vibration and impact (para 0005).	

Regarding Claim 4:
As applied to claim 3, Mizushima and Hayashi further teach the dummy 
external electrode (60, see  Hayashi’s Fig. 8; para 0074) is electrically insulated from the internal coil.

Regarding Claim 5:
As applied to claim 3, Mizushima and Hayashi further teach wherein the dummy 
external electrode includes: 
a first dummy external (60a, Hayashi’s Fig. 8) electrode formed in a position symmetrical to the first external electrode with respect to a central line of the lower surface of body; and  a second dummy external electrode (60b, HAYASHI’s Fig. 8) formed in a position symmetrical to the second external electrode with respect to the central line of the lower surface of body

Regarding Claim 6:
As applied to claim 3, Mizushima and Hayashi further teach the first 
external electrode (4A, Mizushima’s Fig. 3; para 0068)  and the second external electrode (15A, Mizushima’s Fig. 3; para 0068)  are formed 
on the first side portion of the lower surface of the body adjacent 
to the first end surface of the body, and the dummy external electrode (60, see  Hayashi’s Fig. 8; para 0074) is formed on the second side portion of the lower surface of the body adjacent to the second end surface of the body.  


Regarding Claim 11:
As applied to claim 10, Mizushima teaches external electrode.
	Mizushima does not teach a dummy external electrode formed on the second end surface of the body, as claimed.  
However, Hayashi further teach a dummy external electrode (60, see Hayashi’s Fig. 1; para 0074) formed on the second end surface (right side of the 100 in Hayashi’s Fig. 1B) of the body.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dummy external electrode formed on the second end surface of the body to improve durability against vibration and impact (para 0005).	

Regarding Claim 12:
As applied to claim 11, Mizushima and Hayashi further teach the first external electrode (4A, Mizushima’s Fig. 3) and the second external electrode (15A, Mizushima’s Fig. 3) are formed on an outer portion (left lower part of the body 1 in Fig. 4) of the body across a first side portion of the lower surface (L1, Mizushima’s Drawing: 1) of the body and the first end surface (S1, Mizushima’s Drawing: 1) of the body.  

Regarding Claim 13:
As applied to claim 12, Mizushima and Hayashi further teach the dummy 
external electrode (60, see  Hayashi’s Fig. 8; para 0074) is formed on an outer portion of the body across a second side portion of the lower surface of the body opposing the first side portion and the second end surface of the body. 

Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima in view of Taniguchi et al. (US 20170162317 A1).
Regarding Claim 7, 14:
As applied to claim 1 and 10, Mizushima teaches a first internal electrode pattern (E1, Drawing: 1) connected to the first end of the internal coil and the first external (E2, Drawing: 1) connected to the second end of the internal coil and the second external electrode.  
	Mizushima does not teach wherein the internal coil includes: a plurality of coil patterns formed on a plurality of body sheets respectively; at least one via electrode penetrating through at least one insulating layer formed between the plurality of body sheets, as claimed;
	However, Taniguchi teaches the internal coil includes: a plurality of coil patterns (13-14, Fig. 5; para 0056) formed on a plurality of body sheets (17a-17e, Fig. 7; para 0059) respectively; at least one via electrode (19a-19b, Fig.7; para 0055) penetrating through at least one insulating layer formed between the plurality of body sheets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of coil patterns formed on a plurality of body sheets respectively; at least one via electrode penetrating through at least one insulating layer formed between the plurality of body sheets to reduce a possibility of the occurrence of a short circuit of the power supply circuit unit in its entirety (para 0024).

Regarding Claim 8, 15:
As applied to claim 7 and 10, Mizushima teaches an exposed shape (see Drawing: 1) of the first internal electrode pattern corresponds to an exposed shape of the second internal electrode pattern (construed from Drawing: 1).

Regarding Claim 9, 16:
As applied to claim 8 and 10, Mizushima teaches wherein a shape (E1) of the first internal electrode pattern is different (construed from Drawing: 1) from a shape of the second internal electrode pattern (E2).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sado in view of Hayashi.
Regarding Claim 19:
As applied to claim 18, Sado teaches the dummy electrode.
Sado does not teach dummy electrode is electrically insulated from the internal coil, as claimed.
However, Hayashi teaches the dummy terminal 60 is electrically insulated from the coil conductor 40 (see Fig. 1B; para 0074).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have electrode is electrically insulated from the internal coil to prevent short circuit and damage.

Regarding Claim 20:
As applied to claim 17, Sado teaches dummy electrode.
Sado does not teach a dummy electrode disposed on a second external surface opposite the first external surface with respect to the central axis.
However, Hayashi teaches a dummy electrode (60) disposed on a second external surface (right side of the 100 in Fig. 1A) opposite the first external surface (left side of the 100 in Fig. 1B) with respect to the central axis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dummy electrode disposed on a second external surface opposite the first external surface with respect to the central axis to improve durability against vibration and impact (para 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.


/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837